       Case 4:19-cv-06854-YGR Document 33 Filed 09/18/20 Page 1 of 4



 1   PETER KRISTOFER STROJNIK, SBN 242728
     pstrojnik@strojniklaw.com
                                                                                      ISTRIC
 2   THE STROJNIK FIRM, LLC                                                      TES D      TC
     Esplanade Center III, Suite 700                                           TA




                                                                                                              O
                                                                          S
 3   2415 East Camelback Road




                                                                                                               U
                                                                         ED




                                                                                                                RT
     Phoenix, Arizona 95016                                                                    ERED




                                                                     UNIT
                                                                                         O ORD
 4   Telephone: (602) 510-9409                                                 IT IS S




                                                                                                                        R NIA
     Facsimile: (602) 773-0370
                                                                                                                   rs
 5                                                                                                      lez Roge
                                                                                             ne Gonza




                                                                     NO
                                                                                         n
     Attorneys for Plaintiff                                                   Judge Yvo




                                                                                                                        FO
                                                                      RT
 6   THERESA BROOKE




                                                                                                                    LI
                                                                              ER        9/18/2020




                                                                         H




                                                                                                               A
                                                                                   N                               C
                                                                                                     F
 7   JOHN A. MAVROS, SBN 257673                                                        D IS T IC T O
                                                                                             R
     E-Mail jmavros@fisherphillips.com
 8   BRET MARTIN, SBN 304658
     E-Mail bmartin@fisherphillips.com
 9   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
10   Irvine, California 92614
     Telephone: (949) 851-2424
11   Facsimile: (949) 851-0152
12   Attorneys for Defendant,
     KRISHNA MV, INC. f/k/a KRISHNA HOTELS MOUNTAIN VIEW LLC
13

14                               UNITED STATES DISTRICT COURT
15                    NORTHERN DISTRICT OF CALIFORNIA / OAKLAND
16

17   THERESA BROOKE, a married                         Case No: 4:19-cv-06854-YGR
     woman dealing with her sole and
18   separate claim,
                                                       JOINT STIPULATION FOR
19                            Plaintiff,               DISMISSAL PURSUANT TO
                                                       F.R.C.P. 41 (a)(1)(A)(ii)
20           v.
21   KRISHNA HOTELS MOUNTAIN                           Complaint Filed: October 22, 2019
     VIEW LLC, a California limited                    Trial Date:   None Set
22   liability company dba Hotel Fairchild,
23                            Defendant.
24

25

26           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between
27   the parties hereto that this action may be dismissed with prejudice as to all parties;
28   each party to bear her/its own attorneys’ fees and costs. This stipulation is made as
                                                      1
                     JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii)
     FP 38661534.1
       Case 4:19-cv-06854-YGR Document 33 Filed 09/18/20 Page 2 of 4



 1   the matter has been resolved to the satisfaction of all parties.
 2   Dated: September 17, 2020                             THE STROJNIK FIRM, LLC
 3
                                                   By: /s/ P. KRISTOPHER STROJNIK_
 4                                                     P. KRISTOFER STROJNIK
 5
                                                       Attorneys for Plaintiff
                                                       THERESA BROOKE
 6

 7    Dated: September 17, 2020                           Respectfully submitted,
 8                                                        FISHER & PHILLIPS LLP
 9

10                                                 By: /s/ JOHN A. MAVROS___________
                                                       JOHN A. MAVROS
11                                                     BRET MARTIN
                                                       Attorneys for Defendant,
12                                                     KRISHNA MV, INC. f/k/a KRISHNA
                                                       HOTELS MOUNTAIN VIEW LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                     JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii)
     FP 38661534.1
       Case 4:19-cv-06854-YGR Document 33 Filed 09/18/20 Page 3 of 4



 1                            SIGNATURE CERTIFICATION
 2

 3           I hereby certify that the content of this document is acceptable to P. Kristofer
 4   Strojnik, counsel for Plaintiff Theresa Brooke, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6

 7    Dated: September 17, 2020                      Respectfully submitted,
 8                                                   FISHER & PHILLIPS LLP
 9

10                                            By: /s/ JOHN A. MAVROS__________
                                                  JOHN A. MAVROS
11                                                BRET MARTIN
                                                  Attorneys for Defendant,
12                                                KRISHNA MV, INC. f/k/a KRISHNA
                                                  HOTELS MOUNTAIN VIEW LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 1
                                    SIGNATURE CERTIFICATION
     FP 38661534.1
      Case 4:19-cv-06854-YGR Document 33 Filed 09/18/20 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2         I, the undersigned, am employed in the County of Orange, State of
     California. I am over the age of 18 and not a party to the within action; am
 3   employed with the law offices of Fisher & Phillips LLP and my business address
     is 2050 Main Street, Suite 1000, Irvine, California 92614.
 4
          On September 17, 2020 I served the foregoing document entitled JOINT
 5   STIPULATION FOR DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii) on all
     the appearing and/or interested parties in this action by placing  the original
 6   a true copy thereof enclosed in sealed envelope(s) addressed as follows:
 7
      P. Kristofer Strojnik, Esq.                Attorneys for Plaintiff,
 8    THE STROJNIK FIRM LLC                      THERESA BROOKE
      Esplanade Center III, Suite 700
 9    2415 East Camelback Road                   Tel: (602) 510-9409
      Phoenix, Arizona 95016                     Email: pstrojnik@strojniklaw.com
10

11        [by ELECTRONIC SUBMISSION] - I served the above listed
12
           document(s) described via the United States District Court’s Electronic
           Filing Program on the designated recipients via electronic transmission
13
           through the CM/ECF system on the Court’s website. The Court’s CM/ECF
           system will generate a Notice of Electronic Filing (NEF) to the filing party,
14
           the assigned judge, and any registered users in the case. The NEF will
           constitute service of the document(s). Registration as a CM/ECF user
15
           constitutes consent to electronic service through the court’s transmission
           facilities.
16         I declare that I am employed in the office of a member of the bar of this
17
     Court at whose direction the service was made.

18         Executed September 17, 2020 at Irvine, California.
19           Katherine Ramirez             By: /s/ KATHERINE RAMIREZ
20                 Print Name                                      Signature


21

22

23

24

25

26

27

28

                                             2
                                   CERTIFICATE OF SERVICE
